Court of Appeals, State of Michigan

                                            ORDER
                                                                         Elizabeth L. Gleicher
22022 MICHIGAN A VENUE LLC v TAHRIK ALCODRA Y                             Presiding Judge

Docket No.   335839                                                      Mark T. Boonstra

LC No.        15-013275-CH                                               Jonathan Tukel
                                                                           Judges


              The Court orders that the April 5, 2018 opinion is hereby VACA TED, and new opinions
are forthcoming.




                       A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                              APR 0 5 2018
                                     Date